BLD-103                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 14-4721
                                      ___________

                         IN RE: DONALD G. JACKMAN, JR.,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.N.J. Civ. No. 1-14-cv-01799)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  February 5, 2015
               Before: AMBRO, JORDAN and KRAUSE, Circuit Judges

                             (Opinion filed February 6, 2015)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Petitioner, Donald G. Jackman, Jr., filed a petition for a writ of mandamus on

December 15, 2014, asking us to order the District Court to render a decision on his

petition for writ of habeas corpus and his subsequent motion for summary judgment. By

order entered on January 7, 2015, the District Court dismissed Jackman’s petition for writ

of habeas corpus and denied his motion for summary judgment as moot. Because


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Jackman has received the relief he requested in his mandamus petition,1 we will dismiss

the petition as moot. See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d

Cir. 1996).




1
 Jackman transmitted to the Court a copy of his motion to alter or amend judgment in the
habeas case and requested that we review documents submitted in his direct criminal
appeal. None of those documents affect the outcome of this mandamus action.
                                           2